                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        CHENG JAMES CHHEM,
                                   7                                                  Case No. 18-cv-04541-JCS (PR)
                                                       Petitioner,
                                   8
                                                  v.                                  ORDER OF DISMISSAL
                                   9
                                        DAVID W. JENNINGS, et al.,
                                  10
                                                       Respondents.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         This federal habeas action will be dismissed as moot because petitioner is no longer
                                  14   in custody. Petitioner sought relief from his detention by Immigration and Customs
                                  15   Enforcement (ICE). Respondents have notified the Court that petitioner has since been
                                  16   removed from the United States and therefore is no longer in ICE’s custody. (Dkt. Nos. 9
                                  17   and 10.)
                                  18         Because there is now no relief the Court can grant, the petition is DISMISSED as
                                  19   moot. The order to show cause is DISCHARGED.
                                  20         All parties consented to magistrate judge jurisdiction. (Dkt. Nos. 4 and 8.)
                                  21         The Clerk shall enter judgment in favor of respondents, and close the file.
                                  22         IT IS SO ORDERED.
                                  23   Dated: October 23, 2018
                                                                                       _________________________
                                  24
                                                                                       JOSEPH C. SPERO
                                  25                                                   Chief Magistrate Judge
                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        CHENG JAMES CHHEM,
                                   7                                                         Case No. 18-cv-04541-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        DAVID W. JENNINGS, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on October 23, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Cheng James Chhem ID: A023-743-574
                                       Mesa Verde Detention Facility
                                  18   425 Golden State Avenue
                                       Bakersfield, CA 93301
                                  19

                                  20

                                  21   Dated: October 23, 2018
                                  22
                                                                                        Susan Y. Soong
                                  23
                                                                                        Clerk, United States District Court
                                  24

                                  25                                                    By:________________________
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         2
